UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-26734 SANDISK CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0191793 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 601 McCarthy Blvd. Milpitas, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 801-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer¨ Non accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Number of shares outstanding of the issuer’s common stock $0.001 par value, as of July 4, 2010: 233,071,767. SanDisk Corporation Index Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of July 4, 2010 and January3, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended July 4, 2010 and June 28, 2009 4 Condensed Consolidated Statements of Cash Flows for the six months ended July 4, 2010 and June 28, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. (Removed and Reserved) 67 Item 5. Other Information 67 Item 6. Exhibits 67 Signatures 68 Exhibit Index 69 2 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements SANDISK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) July4, January3, (Inthousands) ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable from product revenues, net Inventory Deferred taxes Other current assets Total current assets Long-term marketable securities Property and equipment, net Notes receivable and investments in the flash ventures with Toshiba Deferred taxes Intangible assets, net Other non-current assets Total assets $ $ LIABILITIES Current liabilities Accounts payable trade $ $ Accounts payable to related parties Convertible short-term debt — Other current accrued liabilities Deferred income on shipments to distributors and retailers and deferred revenue Total current liabilities Convertible long-term debt Non-current liabilities Total liabilities Commitments and contingencies (see Note 11) EQUITY Stockholders’ equity Preferred stock — — Common stock Capital in excess of par value Retained earnings (accumulated deficit) ) Accumulated other comprehensive income Total stockholders’ equity Non-controlling interests ) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SANDISK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended July 4, 2010 June28, 2009 July 4, 2010 June 28, 2009 (Inthousands, except per share amounts) Revenues Product $ License and royalty Total revenues Cost of product revenues Amortization of acquisition-related intangible assets Total cost of product revenues Gross profit Operating expenses Research and development Sales and marketing General and administrative Amortization of acquisition-related intangible assets Restructuring and other − − − Total operating expenses Operating income (loss) ) Interest income Interest (expense) and other income (expense), net ) Total other income (expense) ) ) Income (loss) before provision for income taxes ) Provision for income taxes Net income (loss) $ ) Net income (loss) per share: Basic $ ) Diluted $ ) Shares used in computing net income (loss) per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SANDISK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended July 4, 2010 June28, 2009 (In thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Deferred taxes ) Depreciation Amortization Provision for doubtful accounts ) ) Share-based compensation expense Excess tax benefit from share-based compensation ) − Impairments, restructuring and other ) Other non-operating ) Changes in operating assets and liabilities: Accounts receivable from product revenues ) ) Inventory Other assets Accounts payable trade ) ) Accounts payable to related parties ) Other liabilities ) Total adjustments Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of short and long-term marketable securities ) ) Proceeds from sales of short and long-term marketable securities Proceeds from maturities of short and long-term marketable securities Acquisition of property and equipment ) ) Distribution from FlashVision Ltd. Notes receivable issuance, Flash Partners Ltd. and Flash Alliance Ltd. − ) Notes receivable proceeds, Flash Partners Ltd. and Flash Alliance Ltd. − Proceeds from sale of assets − Purchased technology and other assets ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayment of debt financing ) − Proceeds from employee stock programs Excess tax benefit from share-based compensation − Net cash provided by financing activities Effect of changes in foreign currency exchange rates on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SANDISK CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Summary of Significant Accounting Policies Organization These interim Condensed Consolidated Financial Statements are unaudited but reflect, in the opinion of management, all adjustments, consisting of normal recurring adjustments and accruals, necessary to present fairly the financial position of SanDisk Corporation and its subsidiaries (the “Company”) as of July 4, 2010, the Condensed Consolidated Statements of Operations for the three and six months ended July 4, 2010 and June 28, 2009, and the Condensed Consolidated Statements of Cash Flows for the six months ended July 4, 2010 and June 28, 2009.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been omitted in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).These Condensed Consolidated Financial Statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company’s most recent Annual Report on Form 10-K filed on February 25, 2010.Certain prior period amounts have been reclassified to conform to the current period presentation including certain cash flow line items within investing activities.The results of operations for the three and six months ended July 4, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year. Basis of Presentation.The Company’s fiscal year ends on the Sunday closest to December31, and its fiscal quarters consist of 13 weeks and generally end on the Sunday closest to March31, June30 and September30, respectively.The second quarters of fiscal years 2010 and 2009 ended on July 4, 2010 and June 28, 2009, respectively.Fiscal year 2010 consists of 52 weeks and fiscal year 2009 consisted of 53 weeks, with the fourth quarter of fiscal year 2009 having 14 weeks, ending on January3,2010.For accounting and disclosure purposes, an exchange rate at July 4, 2010 of 87.68 was used to convert Japanese yen to U.S. dollars. Organization and Nature of Operations.The Company was incorporated in Delaware on June1,1988.The Company designs, develops and markets flash storage products used in a wide variety of consumer electronics products.The Company operates in one segment, flash memory storage products. Principles of Consolidation.The Condensed Consolidated Financial Statements include the accounts of the Company and its majority-owned subsidiaries.All intercompany balances and transactions have been eliminated.Non-controlling interest represents the minority shareholders’ proportionate share of the net assets and results of operations of the Company’s majority-owned subsidiaries. Use of Estimates.The preparation of Condensed Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the Condensed Consolidated Financial Statements and accompanying notes.The estimates and judgments affect the reported amounts of assets, liabilities, revenues, expenses and related disclosure of contingent liabilities.On an ongoing basis, the Company evaluates its estimates, including those related to customer programs and incentives, intellectual property claims, product returns, bad debts, inventories, investments, long-lived assets, income taxes, warranty obligations, restructuring, contingencies, share-based compensation and litigation.The Company bases estimates on historical experience and on other assumptions that its management believes are reasonable under the circumstances.These estimates form the basis for making judgments about the carrying value of assets and liabilities when those values are not readily apparent from other sources.Actual results could materially differ from these estimates. Revenue Recognition. On January4, 2010, the Company early adopted prospectively new accounting guidance as issued by the Financial Accounting Standards Board (“FASB”) related to revenue recognition of multiple element arrangements and revenue arrangements that include software elements. Multiple element arrangements and arrangements that include software have been immaterial to the Company’s revenue and operating results through July 4, 2010. The Company allocates revenue to each element based on their relative selling price in accordance with the Company’s normal pricing and discounting practices for the specific product or maintenance when sold separately for all multiple element products. In addition, the Company analyzes whether tangible products containing software and non-software components that function together should be excluded from industry-specific software revenue recognition guidance. In terms of the timing and pattern of revenue recognition, the new accounting guidance for revenue recognition is not expected to have a significant effect on total net revenues in periods after the initial adoption. 6 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2. Investments and Fair Value Measurements The Company measures assets and liabilities at fair value based upon exit price, representing the amount that would be received on the sale of an asset or paid to transfer a liability, as the case may be, in an orderly transaction between market participants.When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability.The Company’s financial assets are measured at fair value on a recurring basis. Fair Value Hierarchy.The accounting guidance provides a framework for measuring fair value on either a recurring or nonrecurring basis whereby inputs, used in valuation techniques, are assigned a hierarchical level.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.The three levels of the fair value hierarchy are described as follows: Level 1 Valuations based on quoted prices in active markets for identical assets or liabilities that the Company has the ability to directly access. Level 2 Valuations based on quoted prices for similar assets or liabilities; valuations for interest-bearing securities based on non-daily quoted prices in active markets; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. Level 3 Valuations based on inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Instruments that are classified within Level 1 of the fair value hierarchy generally include money market funds, U.S. Treasury securities and equity securities.Level 1 securities represent quoted prices in active markets, and therefore do not require significant management judgment. Instruments that are classified within Level 2 of the fair value hierarchy primarily include government agency securities, asset-backed securities, mortgage-backed securities, commercial paper, U.S. government-sponsored agency securities, corporate notes and bonds, and municipal obligations.The Company’s Level 2 securities are primarily valued using quoted market prices for similar instruments and nonbinding market prices that are corroborated by observable market data.The Company uses inputs such as actual trade data, benchmark yields, broker/dealer quotes, and other similar data, which are obtained from independent pricing vendors, quoted market prices, or other sources to determine the ultimate fair value of our assets and liabilities.The inputs and fair value are reviewed for reasonableness and may be further validated by comparison to publicly available information or compared to multiple independent valuation sources. 7 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Financial assets and liabilities measured at fair value on a recurring basis as of July 4, 2010 were as follows (inthousands): Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Money market funds $ $ $
